                                                   EXHIBIT 11
    Burnham v. United States, No. CV-07-8017-PCT-DGC, 2008 BL 31811, 2008 WL 477874 (D. Ariz. Feb. 19, 2008), Court
    Opinion
Pagination
*     BL


Opinion >




                                     United States District Court, D. Arizona.



Kristen Burnham, Individually and as Representative of the Estate of Caroline Burnham and as Representative
   of Ethan J. Mayne, a minor, Plaintiffs, v. United States of America; and Richard Alan Young, Defendants.



                                           No. CV-07-8017-PCT-DGC.


                                                February 19, 2008


ORDER


DAVID CAMPBELL, District Judge


Defendants have filed a motion to dismiss or for a more definite statement. Dkt. #17. The Court will grant
Plaintiff leave to amend and deny the motion as moot.


Caroline Burnham died as a result of a traffic accident that occurred in Yuma, Arizona, on May 29, 2005.
Caroline's sister, Kristen Burnham, brought this negligence action. The first amended complaint was filed by
Kristen individually and as the representative of Caroline's estate and minor son, Ethan Mayne. The first
amended complaint asserted claims against the United States of America and Richard Young, the alleged
driver of the vehicle that struck Caroline's car. Dkt. #11.


Defendants assert that a wrongful death action in Arizona must be brought by only one plaintiff on behalf of all
surviving statutory beneficiaries. Dkt. #17 at 3 (citing A.R.S. 12-612). Defendants correctly argue that the first
amended complaint is deficient because it improperly names Caroline's estate as a plaintiff and fails to identify
all statutory beneficiaries. Id. at 3-5.


In response to Defendants' motion, Kristen filed a second amended complaint without leave of Court. Dkt.
##18, 20. The complaint names Kristen as the sole plaintiff in her capacity as the representative of Caroline's
estate and identifies Ethan Mayne and Dorothy Peca, Caroline's mother, as the only two statutory


                                                      © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
             Case 3:20-cv-00628 Document 30-11 Filed 03/23/21 Page 1 of 3 PageID #: 449
                                                                                                                          // PAGE 1
   Burnham v. United States, No. CV-07-8017-PCT-DGC, 2008 BL 31811, 2008 WL 477874 (D. Ariz. Feb. 19, 2008), Court
   Opinion

beneficiaries. Dkt. #18. Kristen asserts that she has re-pled the allegations of this case to meet the
requirements of Arizona's wrongful death statute, A.R.S. 12-612. Dkt. #20 at 1.


Under Rule 15(a) of the Federal Rules of Civil Procedure, "[a] party may amend its pleading once as a matter
of course[.]" Fed.R.Civ.P. 15(a)(1)(A). "In all other cases, a party may amend its pleading only with the
opposing party's written consent or the [C]ourt's leave." Fed.R.Civ.P. 15(a)(2). Because Plaintiff previously
amended the complaint (see Dkt. ##1, 11), she was required under Rule 15 to obtain Defendants' consent or
leave of Court to file the second amended complaint. See Glaros v. Perse, 628 F.2d 679, 686 (1st Cir. 1980)
(plaintiff was not entitled to amend as a matter of right "having already amended his complaint once"); TV
Communications Network, Inc. v. ESPN, Inc., 767 F. Supp. 1062, 1077 (D. Colo. 1991) ("Plaintiff does not
have a right to file a second amended complaint.").


Plaintiff did not seek leave of court before filing the second amended complaint. This is not the only error by
Plaintiff's counsel. The original and first amended complaints clearly failed to comply with the requirements of
the Arizona wrongful death statute. Both complaints also incorrectly stated that the accident occurred in
Kingman, rather than Yuma, resulting in this case being designated incorrectly as a Prescott case. In addition,
the Clerk has been required to issue two filer deficiency notices for filings errors (see Dkt. ##2, 6) [*2] and
Plaintiff has made other filing errors (see Dkt. #19). This case has now been pending for more than eight
months, and the issues have yet to be joined. The Court trusts that Plaintiff's counsel will in the future pay
closer attention to the requirements of the federal and local rules, the governing law in this case, and the
Court's electronic filing requirements.


To avoid continued delay in this action, the Court will deem Plaintiff as having sought leave to amend under
Rule 15. "The [C]ourt should freely give leave when justice so requires." Fed.R.Civ.P. 15(a)(2). The Court may
deny leave to amend a complaint if it finds undue delay or bad faith on the part of the plaintiff, prejudice to the
defendant, or futility of the amendment. See Foman v. Davis, 371 U.S. 178, 182 (1962). "[T]his determination
should be performed with all inferences in favor of granting [leave]." Griggs v. Pace Am. Group, Inc., 170 F.3d
877, 880 (9th Cir. 1999).


Having considered the Foman factors, the Court concludes that leave to amend should be granted. Despite the
errors mentioned above, the Court has seen no evidence to suggest that Plaintiff has acted in bad faith.
Defendants' motion asks that the Court require that Plaintiff re-plead, suggesting that Defendants would not be
prejudiced by the amendment. There is no prejudice to Richard Young because he is not named as a
defendant in the second amended complaint. See Dkt. #18. The amendment does not appear to be futile. See
A.R.S. 12-612. And although Plaintiff's actions to date have delayed the resolution of this case, this Circuit has
made clear that "`undue delay by itself is insufficient to justify denying a motion to amend.'" Owens v. Kaiser
Found. Health Plan, Inc., 244 F.3d 708, 712-13 (9th Cir. 2001) (quoting Bowles v. Reade, 198 F.3d 757, 758
(9th Cir. 1999)); see DCD Programs, Ltd. v. Leighton, 833 F.2d 183, 187 (9th Cir. 1983) (same).


The Court will grant leave to amend. Given this ruling, the Court will deny Defendants' motion as moot.


                                                     © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
          Case 3:20-cv-00628 Document 30-11 Filed 03/23/21 Page 2 of 3 PageID #: 450
                                                                                                                         // PAGE 2
   Burnham v. United States, No. CV-07-8017-PCT-DGC, 2008 BL 31811, 2008 WL 477874 (D. Ariz. Feb. 19, 2008), Court
   Opinion

IT IS ORDERED:


1. Plaintiff is granted leave to amend. The second amended complaint filed on February 5, 2008 (Dkt. #18), is
the operative complaint in this matter. Plaintiff need not re-file the second amended complaint.


2. Defendants' motion to dismiss or for more definite statement (Dkt. #17) is denied as moot.


3. As the events at issued occurred in Yuma, Arizona, the Clerk is directed to re-designate this case as a
Phoenix case, not a Prescott case.




                                                     © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
          Case 3:20-cv-00628 Document 30-11 Filed 03/23/21 Page 3 of 3 PageID #: 451
                                                                                                                         // PAGE 3
